DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 02/24/2021 have been fully considered but they are not persuasive. 
Generally, the claims are not particularly directed to solving a known problem in the art, but rather describe an arrangement of unrelated panoramic images on the display.  An aesthetically preferred arrangement of images on the display does not point out a patentable improvement of prior art technology that is well capable of such arrangements.  Examiner suggests particularly claiming how the claimed arrangement of images is directed to Applicant’s intended technological improvement over the prior art, such as claiming a particular way in which the claimed arrangement of images improves the graphical user interface particular to wearable devices.
Regarding the newly amended language, Applicant argues:  “In addition, by the present paper and also Applicant's previous Response, independent claim 1 is amended to positively recite and clarify that the two panoramic images are generated from the omnidirectional image, with a first panoramic image of the two  panoramic images representing a first portion of the omnidirectional image, a second panoramic image of the two panoramic images representing a second portion of the omnidirectional image, the first panoramic image being adjacent the second panoramic image on the display with a boundary line being between the first panoramic image and the second panoramic image, and the first panoramic image not being continuous with the second panoramic image across the boundary line for displaying the first portion of the omnidirectional image and the second portion of the omnidirectional image on the display at a same time.”
Examiner notes that Kondo describes a substantively similar treatment of omnidirectional images with the same motivation, to improve usability in the context of touch displays.  See details in the reasons for rejection below.
Applicant further argues:  “KONDO captures multiple panoramic images and modifies each image such that they may be displayed in parallel. In this regard, even if the skilled artisan was to modify AAPA (and CASKEY) in view of KONDO, it is unclear as to why the skilled artisan would generate two images/portions from a single omnidirectional image and display them adjacently and discontinuously.”
Examiner notes that Kondo, Paragraphs 223 and 230 provide the same motivation as Specification, Paragraphs 7-8, primarily to improve display of an omnidirectional [bird’s eye] image on a display and to improve usability of the display user interface.
35 USC § 101
Examiner has withdrawn the rejection of Claims 1-19 as being directed toward patent ineligible subject matter under 35 U.S.C. 101, under the “Revised Patent Subject Matter Eligibility Guidance” issued on January 7, 2019 (Federal Register, Vol. 84, No. 4, 50).  Examiner believes that under the present guidance and Office policy, the steps of “generating two panoramic images … displaying the two panoramic images on the 
	
	
Claim Construction
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  The clause is given weight when it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Where the claim language is directed to selection or arrangement of components known in the art and used in a known manner, the claim language can be elective (obvious) rather than inventive.  Examiner must consider objective evidence present in the application indicating obviousness or nonobviousness. Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).  For example, where Specification does not indicate that the claimed arrangement solves a particular problem in the art or produces KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415, 82 USPQ2d 1385 (2007);  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Changes to the shape of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); also see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness 

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicants Admitted Prior Art as described in the Specification (“AAPA”) in view of US 20110090155 to Caskey (“Caskey”) and in view of US 20090100767 to Kondo (“Kondo”).
Regarding Claim 1:  “A method for processing an image, the method comprising:
receiving an omnidirectional image;  … displaying the omnidirectional image on a display;  (“a conventional display device can display not only display an omnidirectional image which allows an entire image capturing range to be checked [a single omnidirectional / panoramic image] … but also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety or part of the omnidirectional image.  Further, this switching of display is based on a user’s instruction” where “display device is realized by a personal computer which has a monitor.”  AAPA, Specification, Paragraphs 3 and 5.)
generating two panoramic images from the omnidirectional image; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a panoramic image is a type of an omnidirectional image, therefore in the claimed context the two panoramic images can be two portions of the single omnidirectional / panoramic image, such as an upper and a lower portion of a panoramic image.  See original Claims 2, 11-13 and Specification, Page 36, last paragraph.  AAPA teaches to “also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety [comprising all parts] or part [such as upper and lower parts] of the omnidirectional image.  AAPA, Specification, Paragraphs 3 and 5. Also note that generating and displaying a second panoramic image is obvious as a mere duplication of generating and displaying the first panoramic image.  See treatment of additional embodiments below.)
by correcting distortion of the omnidirectional image;  (“also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety or part of the omnidirectional image.  AAPA, Specification, Paragraphs 3 and 5.)
AAPA does not teach “scrolling both of the two panoramic images in response to a second user input conducted on one of the two panoramic images displayed on the display.”  AAPA indicates switching the display by 
Caskey, teaches this feature in the context of user controlled display:  “a combined multi-screen swipe (e.g., for scrolling). … The application 320 then modifies one or more visual elements of the visual display, across one or more of the screens, according to the recognized user command.”  Thus teaching controlling, including scrolling, the display of multiple images by touch gestures.  Caskey, Paragraphs 43-45 and Figs. 2 and 6.  
Also note “the control section 113 scrolls the display of the two panoramic images” in Kondo Paragraph 230 and statement of motivation below.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to scroll both of the two displayed images (or portions of the same image in different parts of the display) in response to a user input conducted on one of the two images displayed on the display as taught in Caskey, in order to improve the amount of content that can be displayed to a user and to improve the richness of the user’s interaction with the display device.  Caskey, Paragraph 4.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular technical problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.
AAPA and Caskey do not explicitly teach generating and displaying two panoramic images based on the omnidirectional image according to the claim language below.  AAPA teaches that a partial corrected image may be generated and displayed, which also renders obvious that a second partial corrected image can be generated and displayed as a mere duplication of the steps for the first partial corrected image.
Further, Kondo explicitly teaches this feature in the context of user controlled display:  
“generating two panoramic images based on the omnidirectional image … by correcting distortion of the omnidirectional image; … representing a first portion of the omnidirectional image, a second panoramic image of the two panoramic images representing a second portion of the omnidirectional image, the first panoramic image of the two panoramic images … for displaying the first portion of the omnidirectional image and the second portion of the omnidirectional image on the display at a same time
displaying the two panoramic images on the display in response to a first user input first panoramic image of the two panoramic images … being adjacent the second panoramic image of the two panoramic images on the display with a boundary line being between the first panoramic image and the second panoramic image, the first panoramic image not being continuous with the second panoramic image across the boundary line“

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Caskey to explicitly implement the features of the claim language above in transforming an omnidirectional image to generate, display, and scroll two or more panoramic images as taught in Kondo, in order to provide a comprehensive view “associated with two user-specified photographing spots” and “to accept an input improve the usability.”  Kondo, Paragraphs 224 and 230.  This is the same motivation as described in Specification Paragraphs 7-8.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular technical problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.
Regarding Claim 2:  “The method for processing an image according to claim 1, wherein the first panoramic image of the two panoramic images represents a first half of the omnidirectional image and the second panoramic image of the two panoramic images represents a second half of the omnidirectional image.”  (See Kondo Paragraph 224 and Fig. 34.  Also note display of an image as different portions in Caskey, Figs. 2 and 6.  See statements of motivation in Claim 1.)
Regarding Claim 3:  “The method for processing an image according to claim 2, wherein the first panoramic image is scrolled in a direction designated by the second user input conducted on the first panoramic image, and the second panoramic image is scrolled in a same direction as the first panoramic image scrolling.”  (See “the control section 113 scrolls the display of the two panoramic images” Kondo, Paragraph 230.  Also note “a combined multi-screen swipe (e.g., for scrolling). … The application 320 then modifies one or more visual elements of the visual display, across one or more of the screens, according to the recognized user 
Regarding Claim 4:  “The method for processing an image according to claim 2, wherein the first panoramic image is scrolled at a speed in response to a user input conducted on the first panoramic image, the second panoramic image is scrolled at the same speed with the first panoramic image scrolling.”  (“the control section 113 scrolls the display of the two panoramic images” in Kondo Paragraph 230.  Also note simultaneous treatment of constituent images based on user input in Caskey, Paragraph 29 and Figs. 2 and 6, where the combination of images for a single display results in scrolling all constituent images at the same speed.  See statements of motivation in Claim 1.)
Regarding Claim 5:  “The method for processing an image according to claim 4, wherein the speed at which the first panoramic image and the second panoramic image are scrolled is changed according to the second user input.”  (According to Caskey, Paragraph 43 and Kondo, Paragraph 230 the scrolling is performed according to the user input, and thus the speed of the scrolling is controlled by the user input.  See statement of motivation in Claim 1.  Also note that this intended ability does not seem to be critical to the inventive operation of the device since the original Claims 5-6 indicate an indifference to the scrolling speed.) 
Regarding Claim 6: “The method for processing an image according to claim 4, wherein the speed at which the first panoramic image and the second panoramic image are scrolled is not changed according to a user input.”  
Regarding Claim 7:  “The method for processmg an image according to claim 1, further comprising: in response to a third user input when displaying the two panoramic images on the display, displaying the first panoramic image of the two panoramic images and non-displaying the second panoramic image of the two panoramic images.”  (AAPA teaches to “also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety [comprising all parts / panoramic images] or part [one of the constituent part images] of the omnidirectional image.  AAPA, Specification, Paragraphs 3 and 5.  Also See Caskey Figs. 2 and 6 where a single component display may display part of the whole image while the user input controls what happens to other parts as well.  Similarly, Kondo Paragraph 224 selects a number of panoramic images to be displayed.  See statements of motivation in Claim 1.)
Regarding Claim 8:  “The method for processing an image according to claim 7, further comprising: moving the first panoramic image to a center of the display when non-displaying the second panoramic image of the two panoramic images displayed on the display.”  (AAPA teaches to “also display an image (referred entirety [comprising all parts / panoramic images] or part [one of the constituent part images] of the omnidirectional image.  AAPA, Specification, Paragraphs 3 and 5.  Also See Caskey Figs. 2 and 6 where a single component display may display part of the whole image while the user input controls what happens to other parts as well.  See statement of motivation in Claim 1.)
Regarding Claim 9:  “The method for processing an image according to claim 7, wherein redisplaying, on the display, both of the two panoramic images  in response to a fourth user input when displaying only the first panoramic image.”  (“a user can instruct switching display by operating this operation inputting means”  AAPA, Specification, Paragraphs 3 and 5.  Also see zooming out operations, that result in displaying parts of the entire image not previously displayed, in Caskey Paragraph 43.  And see selecting the number of panoramic images to be displayed in Kondo, Paragraph 224.  See statements of motivation in Claim 1.)
Regarding Claim 10:  “The method for processing an image according to claim 9, further comprising: moving the first panoramic image upward when redisplaying both of the two panoramic images.
Regarding Claim 11: “The method for processing an image according to claim 1, further comprising:
generating a single panoramic image based on the omnidirectional image by correcting distortion of the omnidirectional image; and  (AAPA teaches to “also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety [comprising all parts / panoramic images] or part [one of the constituent part images] of the omnidirectional image.”)
displaying the single panoramic image in response to receiving a pinch-in operation conducted on the two panoramic images displayed on the display.”  (Note treatment of Claims 7-9, a “pinch in gesture (e.g., for a zoom-in).” in Caskey, Paragraph 43 and statement of motivation in Claim 1.)
Regarding Claim 12:  “The method for processing an image according to claim 1, further comprising:
generating a single panoramic image based on the omnidirectional image by correcting distortion of the omnidirectional image; … displaying the single panoramic image on the display; and  (AAPA teaches to “also display an image (referred to as a “distortion corrected image” below) obtained by correcting distortion of a clipping range of entirety [comprising all parts / panoramic images] or part [one of the constituent part images] of the omnidirectional image.”)
displaying the two panoramic images in response to receiving a pinch-out operation conducted on the single panoramic image displayed on the display.”  (“a combined pinch out gesture (e. g., for a zoom-out).”  Caskey, Paragraph 43 and statement of motivation in Claim 1.)
Regarding Claim 13:  “The method for processing an image according to claim 1, further comprising:
generating a single panoramic image based on the omnidirectional image by correcting distortion of the omnidirectional image; … displaying the single panoramic image on the display; … receiving a pinch-out operation conducted on the single panoramic image displayed on the display; and  (See treatment in Claims 12 and 1.)
splitting the single panoramic image into the two panoramic images based on a place where the pinch-out operation is conducted on the single panoramic image.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the zoom-in to the partial image is performed based on the location of the pinch-out gesture on the screen.  See Caskey, Paragraph 43 and Fig. 6.  Similarly note display of multiple panoramic images based on user-selected photographing spots (places where a user selection operation such as the above pinch-out gesture is conducted) in Kondo, Paragraphs 224-225.  See statements of motivation in Claim 1.)
Regarding Claim 14:  “The method for processing an image according to claim 13, further comprising: displaying the first panoramic image of the two panoramic images split from the single panoramic image at an upper area of the display; and displaying the second panoramic image of the two panoramic images split from the single panoramic image at a lower area of the display.”  (See 
Regarding Claim 15:  “The method for processing an image according to claim 13, further comprising: moving upward one of the two panoramic images split from the single panoramic image, and moving downward an other of two panoramic images split from the single panoramic image.”  (Note that zoom in operatio in Caskey, Paragraph 43 and Fig. 6 would naturally push constituent images out, including portions moving upward and downward.  See statement of motivation in Claim 1, and treatment of media content and substitution in Claim Construction section above.)
Regarding Claim 16:  “An apparatus for processing an image, the apparatus comprising: a processor that performs operations including: …”  (See reasons for rejection in Claim 1, and disclosure of a processor in Caskey, Paragraph 27.  See statement of motivation in Claim 1.)
Regarding Claim 17:  “A method for processing an image, the method comprising: … generating, with a processor, a first instruction … a second instruction … a third instruction …”  See reasons for rejection in Claims 1 and 16, 
Claim 18 is rejected for reasons stated for Claim 3 in view of the Claim 17 rejection.
Claim 19 is rejected for reasons stated for Claim 4 in view of the Claim 17 rejection.
Regarding Claim 20:  “The method for processing an image according to claim 1, 
wherein a combined width of the two panoramic images in a first direction parallel to the boundary line is greater than a width of the display in the first direction, … a combined height of the two panoramic images in a second direction across the boundary line, along which the first panoramic image is not continuous with the second panoramic, is less than a height of the display in the second direction, and  (See Kondo, Fig. 34 and Paragraphs 224 and 230, where the scrolling of the panoramic images in Kondo indicates that the “width of the two panoramic images in a first direction parallel to the boundary line is greater than a width of the display in the first direction” lust as preferred by the claims.  Also see obviousness in varying arrangements and dimensions in Claim Construction section above.)  
in response to the user input, the two panoramic images are scrolled at a same speed in the first direction parallel to the boundary line.”  (See treatment of this feature in Claim 4.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110316884 to Giambalvo, US 20090100767 to Kondo, and US 20110209080 to Bamford as cited in the previous actions for Application 13980422 to which the present Application claims priority.
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483